Citation Nr: 0807271	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Meniere's Syndrome, from December 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from March 1975 to September 1978 and July 1982 
to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
Meniere's Syndrome, rated 30 percent disabling.  The veteran 
filed a Notice of Disagreement (NOD) with the assigned 
evaluation in April 2003, and a Statement of the Case (SOC) 
was issued in March 2005.  The veteran perfected his appeal 
with the filing of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in May 2005.

The veteran relocated, and the New York, New York, RO assumed 
jurisdiction over the claim.  In April 2006, a Decision 
Review Officer issued a decision granting a 100 percent 
evaluation for Meniere's Syndrome from August 27, 2001, the 
effective date of service connection, to the end of November 
2001December 1, 2001.  A 30 percent evaluation was assigned 
from December 1, 2001 (the first day of the month following 
demonstrated improvement in the condition).  The veteran has 
elected to continue his appeal with regard to the rating 
since December 1, 2001.  For the period of August 27, 2001, 
to December 1, 2001, there has been a full grant of the 
benefit sought on appeal, and only the period since December 
2001 remains subject to this appeal.

Supplemental SOCs were issued in August 2006 and January 2007 
on the propriety of the current 30 percent evaluation.


FINDING OF FACT

Since December 1, 2001, Meniere's Syndrome has been 
manifested by chronic hearing loss and tinnitus; there have 
been no episodes of vertigo or cerebellar gait.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Meniere's Syndrome are not met since December 1, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.4.1, 4.3, 4.87, Diagnostic Code 6205 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for Meniere's Syndrome.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

The Board further notes that the veteran has amply 
demonstrated his actual notice of the criteria for increased 
evaluation for Meniere's Syndrome.  Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  On his VA 
Form 9, he discusses in detail the requirements for increased 
rating and directly relates the evidence of record to them.  
No additional notice is needed or required.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from VA Medical Centers (VAMC) in Buffalo, 
Albany, Bath, and the Bronx, as well as service treatment 
records.  The veteran submitted private treatment records 
from Dr. JWW, Dr. TRG, and Dr. KDT; VA has also requested 
such on his behalf and received additional copies of these 
records.  The appellant was afforded VA medical examinations 
in June and September 2002, as well as in December 2006 and 
January 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  VA did attempt to obtain records from SJ 
Hospital, but the provider responded that no records could be 
located.  The veteran was notified of this, but has not 
produced any additional medical evidence.  Hence, no further 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Meniere's Syndrome

Meniere's Syndrome is evaluated under Diagnostic Code 6205.  
Meniere's syndrome manifesting hearing impairment with 
vertigo less than once a month, with or without tinnitus, is 
rated 30 percent disabling.  Meniere's syndrome manifesting 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus is rated 60 percent disabling.  Meniere's 
syndrome manifesting hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus, is rated 100 percent disabling.  A 
Note to Diagnostic Code 6205 provides that Meniere's syndrome 
is to be rated either under these criteria or by separately 
rating vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall rating.  The Note also provides that a rating 
for hearing impairment, tinnitus, or vertigo is not to be 
combined with a rating under Diagnostic Code 6205.  38 C.F.R. 
§ 4.87.

Dr. KDT treated the veteran from May 1999 to September 2000, 
primarily for chronic ear and sinus infections.  Drainage 
tube replacement was required in the left ear in December 
1999.  Mixed hearing loss was also noted on testing.  In 
August 2000, the veteran denied any dizziness, and the doctor 
found no vertiginous symptoms.

Private treatment records from Dr. TRG for the period of 
April 1998 to July 2001 reveal that the veteran initially 
complained of recurrent ear infections, hearing loss, and 
perforation of the ear drums.  No vertigo, stumbling gait, or 
tinnitus was reported in April 1998.  Ear infections, 
including an ulcer behind the left ear, were mentioned on 
annual check ups, but vertigo is not referred to until July 
2001.  At that time the doctor commented that "some 
vertiginous symptoms persist."  The veteran was on 
medication for these symptoms, and was referred to Dr. JWW 
for follow-up.

Dr. JWW saw the veteran in August 2001.  Treatment records 
show that the veteran reported feelings of dizziness and 
queasiness for the prior 3 months.  Frequency was 3 to 5 
times a month, but was increasing.  The veteran reported a 
rupture of the right ear drum approximately 1 year prior, 
with sudden onset of hearing loss at that time.  Extensive 
testing was performed.  Dr. JWW's listed his impression as 
"? Post traumatic Meniere's Disease? R ear."

During June 2002 VA ear disease and audiological 
examinations, the veteran reported hearing loss and tinnitus.  
He stated he had vertigo and trouble with gait and balance at 
times.  There was occasional pain in the ears, usually in the 
mornings and occurring once every two weeks or so.  He 
reported that the right ear drum had ruptured during an 
infection in 2000, and there was a drastic decrease in 
hearing acuity at that time.  There is a tube permanently 
inserted in the left ear.  His first Meniere's attack was in 
April 2001, and he had not had one in six months.  The 
veteran took a diuretic.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
80
80
LEFT
35
30
45
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  The 
examiner indicated that some testing suggested a mild 
positional vertigo, though the evidence was not sufficient to 
support a diagnosis of Meniere's Syndrome.

A VA examination was scheduled and performed in September 
2002 in an attempt to verify the diagnosis.  The veteran 
continued to report tinnitus and hearing loss, and he stated 
that in August 2001 he had experienced severe vertigo.  He 
was unable to maintain his balance; frequency and severity of 
the attacks increased and was accompanied by "rushing 
sound" which was different than the tinnitus he also 
reported.  On the authorized audiological evaluation, pure 
tone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
75
75
80
80
LEFT
30
35
50
45

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 96 in the left ear.  
Preliminary testing showed no vertigo symptoms; additional 
testing suggested by the prior examiner was not possible due 
to the perforated ear drums and need to irrigate the ears for 
the test.  The examiner could not therefore offer an opinion 
regarding the diagnosis of Meniere's Syndrome, though he did 
state that the described symptoms and audiometry results were 
consistent with such a diagnosis.  The examiner also reviewed 
the records from Dr. JWW and opined that they were consistent 
with a diagnosis of Meniere's Syndrome as well.

Records from VAMC Buffalo, VAMC Bath, VAMC Albany, and VAMC 
Bronx include treatment from June 2002 to January 2007.  
These reveal continued complaints of tinnitus and hearing 
loss.  The veteran stated in October 2002 that he had last 
had a vertigo attack in October 2001.  He had been placed on, 
and was following, a low sodium diet and took a diuretic.  He 
complained of worsening hearing acuity, and received updated 
hearing aids several times, as well as counseling on their 
use.  In March 2003, a doctor noted speech discrimination of 
only 20 percent on the right, and 100 percent on the left.  
Audiological evaluation in September 2004 showed pure tone 
thresholds, in decibels, of:



HERTZ



1000
2000
3000
4000
RIGHT
75
85
90
85
LEFT
30
30
50
45

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 96 in the left ear.  The 
veteran continued to state that diet and medication were 
effectively treating vertigo; he stated in September 2004 
that there had been no attacks since 2001.  In January 2006, 
during an ENT evaluation, the veteran denied vertigo and 
dizziness, saying that he had no Meniere's attacks since 
November 2001, when he began following a low salt diet and 
taking a diuretic.  In January 2007, while the veteran again 
stated that there had been no recurrence of vertigo or 
dizziness, he reported sudden attacks of hearing loss on the 
right side.

VA examinations were performed in December 2006 and January 
2007.  The veteran complained on ongoing, worsened hearing 
loss and tinnitus.  He denied any vertigo attacks since 
November 2001, around Thanksgiving.  On the authorized 
audiological evaluation in January 2007, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
95
95
LEFT
40
40
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The right ear could not be tested 
accurately due to perceived speech distortion and sensitivity 
to noise.  

The Board notes that on his VA Form 9, the veteran included a 
detailed list of the occurrences of vertigo attacks, taken 
from a log he kept for Dr. JWW.   This list indicates attacks 
occurred with increasing frequency from April 2001 to 
November 2001.  At the most frequent, attacks happened each 
week.

The evidence is clear and very consistent.  There have been 
no attacks of vertigo or dizziness since November 2001.  
Since that time, diet and medication have been effective in 
controlling a large portion of the symptoms of Meniere's 
Syndrome.  Doctors have repeatedly stated that the condition 
is in remission.  Code 6205 provides that where vertigo 
occurs less than once a month in Meniere's Syndrome, an 
evaluation of 30 percent is assigned.  A higher evaluation is 
dependent on more frequent episodes of dizziness or stumbling 
gait.  A higher evaluation is not assignable for Meniere's 
Syndrome since December 1, 2001, the first day of the month 
following the last vertiginous attack.  The claim must be 
denied.

The Board notes that consideration has been given to 
evaluating the current manifestations of Meniere's Syndrome, 
hearing loss and tinnitus, separately.  The measured hearing 
loss disability is, at most, entitled to a 10 percent 
evaluation under Code 6100, and tinnitus is rated as 10 
percent under Code 6260.  As these evaluations would not 
combine to equal or exceed the current 30 percent evaluation 
under Code 6205, there is no advantage to the veteran in this 
alternative.


ORDER

An evaluation in excess of 30 percent for Meniere's Syndrome 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


